Citation Nr: 0301084	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  94-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

(The issue of entitlement to special monthly pension based 
on the need for regular aid and attendance of another 
person, or by reason of being housebound will be discussed 
in a separate Board of Veterans' Appeals (Board) 
decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1946 to May 1947 
and from September 1954 to May 1955.  

The RO denied service connection for a back disorder in an 
unappealed rating decision of February 1950 and the 
veteran's claim for service connection for a back disorder 
was again denied by the Board in a decision of April 1950.  
The RO again denied service connection for this disability 
in unappealed rating decisions of October 1965, November 
1976 and November 1989.  

This matter now comes before the Board on appeal from a 
February 1994 rating decision by the RO in Des Moines, 
Iowa that determined that no new and material evidence had 
been submitted to reopen the claim for service connection 
for a back disorder.  The RO also denied entitlement to 
special monthly pension based on the need for regular aid 
and attendance of another person, or by reason of being 
housebound.  These determinations were made by the RO in 
Des Moines because of a temporary transfer of the claims 
folder due to a backlog of cases in the Los Angeles, 
California resulting from an earthquake.  The veteran has 
continued to reside in the jurisdiction of the Los Angeles 
RO, which office certified the veteran's appeal to the 
Board.  

The Board remanded this case to the RO in December 1999 in 
order to honor the veteran's request for a hearing before 
a member of the Board at the RO, but the veteran 
subsequently withdrew his request for a hearing.  The Case 
was again remanded by the Board for further development in 
September 2000.  

The Board is undertaking additional development with 
respect to the claim of entitlement to special monthly 
pension based on the need for regular aid and attendance 
of another person, or by reason of being housebound, 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  When this development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing the appellant's response to the 
notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1. The appellant's claim for service connection for a back 
disorder was last denied by the RO in an unappealed 
rating decision of November 1989.  

2. The evidence received since the November 1989 rating 
decision denying service connection for a back disorder 
is cumulative of evidence previously of record.  


CONCLUSION OF LAW

The additional evidence received since the unappealed 
rating decision of November 1989 that last denied service 
connection for a back disorder is not new and material: 
the appellant's claim for service connection for this 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  The VCAA eliminated 
the well-grounded requirement and modified VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO applied the Veterans Claims Assistance Act of 2000 
when it most recently considered the veteran's application 
to reopen his claim for service connection for a back 
disability.  

The RO sent the veteran a letter in June 2002 that 
informed him of the nature of this new law and its 
implications for his current claims.  The veteran and his 
representative have also been informed of the laws and 
regulations governing the reopening of a claim for service 
connection based on new and material evidence in a 
statement of the case dated in June 1994 and in 
supplemental statements of the case dated in August 1994, 
March 1995, April 1996, August 1999, March 2002 and August 
2002.  These documents also served to advise him of the 
evidence needed to reopen his claim for service connection 
for a back disorder and of who was responsible for 
obtaining what evidence.

Following the Board's September 2000 remand of this issue, 
the clinical record concerning the veteran's application 
to reopen his claim for service connection for a back 
disorder appears to be complete, and there is no 
indication in the record that significant, relevant 
evidence is available, but has not been considered in 
regard to these matters.  Therefore, no further 
evidentiary development appears to be necessary in regard 
to the veteran's application to reopen his claim for 
service connection for a back disorder.  

VA has issued regulations implementing the provisions of 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The provisions of the VCAA, and the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

However, regulations related to reopening previously 
denied claims are only applicable to claims received on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Inasmuch as the appellant's request to reopen his 
claim for service connection for a back disorder was made 
in June 1994, the new regulations relative to reopening 
previously denied and final claims are not applicable in 
regard to this case.  

The evidence that was record at the time of the 1989 
denial of service connection for a back disorder by the RO 
may be briefly summarized.  The veteran's service medical 
records from his first period of active duty, including 
his examinations prior to service entrance and discharge 
contain no complaints, findings or diagnoses indicative of 
a back disorder.  A private chiropractor reported treating 
the veteran in 1948-1949 for complaints of pain in the 
thoracic spine that the veteran related to a back injury 
sustained during service.  The veteran's service medical 
records from his second period of active service, 
including his examinations prior to service entrance and 
discharge, contain no complaints, findings or diagnoses 
indicative of a back disorder.  

On a VA medical examination conducted in March 1964, an 
evaluation of the veteran's musculoskeletal system was 
normal.  

The record contained statements from various physicians 
and chiropractors who reported treating the veteran for 
back pain during the 1960s and 1970s.  The veteran 
reportedly related his symptomatology to an injury during 
service.  

After a VA medical examination in January 1979, the 
diagnoses included chronic dorsal strain and minimal 
degenerative spondylosis of the dorsal spine.  No 
compression of a dorsal vertebra was found.  VA clinical 
records and medical statements reflect treatment for back 
complaints during the 1970s and 1980s.  During a VA 
medical examination conducted in August 1980 x-rays 
revealed degenerative changes and osteophytes involving 
the cervical, dorsal, and lumbar spinal segments, as well 
disc narrowing in the cervical spine.

The evidence that has been associated with the record 
since the 1989 denial of service connection for a back 
disorder by the RO includes VA and private clinical 
records and medical statements that reveal occasional 
treatment and evaluations during the 1990s for complaints 
of spinal pain.  

On VA medical examination in April 1997, the veteran's 
complaints included back pain.  Evaluation revealed that 
motion in the neck was full and normal.  Straight leg 
raising was positive for low back pain at 40 degrees.  
There was no Babinski's sign and no evidence of L4-L5 or 
L5-S1 sensory radiculopathy.  It was said that 
degenerative arthritis in the lumbar spine was confirmed 
radiographically.  The assessments included mechanical low 
back pain without radiculopathy.  

During a VA examination in December 2000 to determine the 
veteran's need for aids and attendance or being 
housebound, he was noted to walk with a short festinating 
gait.  He had positive straight leg raising at 40 degrees 
bilaterally with loss of lumbar lordosis and low back 
stiffness.  Deep tendon reflexes in the lower extremities 
were symmetrically depressed.  Babinski's signs were 
negative bilaterally and there was no L4-L5 or L5-S1 
radiculopathy.  Forward flexion in the low back was to 30 
degrees and limited by pain.  Paravertebral muscle spasm 
in the lumbar spine was noted.  

During a VA psychiatric examination conducted on the same 
day in December 2000, the veteran was noted to have normal 
station and a normal gait.  The examiner reported that the 
veteran seemed not to have much of a problem with his 
back.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once the denial of a claim for 
service connection becomes final, it cannot be 
subsequently reopened unless new and material evidence has 
been presented.  The Board must perform a two-step 
analysis when the veteran seeks to reopen a claim based on 
new and material evidence.  First, the Board must 
determine whether the evidence is "new and material".  
Second, if the Board determines that the veteran has 
produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence, for purposes of this appeal, is defined as 
evidence not previously submitted, and that is not 
cumulative or redundant.  Material evidence is that which 
is probative, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131  (West 1991 & Supp. 
2002).  Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(2001).  Service connection may be granted for arthritis 
of the spine if manifested to a compensable degree within 
one year subsequent to discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002)

The basis for the RO's denial of service connection for a 
back disorder in November 1989 was, essentially, that the 
evidence did not show that the veteran developed a back 
disability during service or as a result of service.  

As noted above, the evidence added to the record 
subsequent to the November 1989 denial of service 
connection for a low back disorder merely shows that the 
appellant has continued to receive treatment for back 
pathology many years subsequent to service.  The evidence 
previously of record showed the same facts.  The 
subsequently received evidence is not new, because it is 
cumulative of evidence previously considered by the rating 
board in November 1989.  38 C.F.R. § 3.156(a).

Since new and material evidence has not been received, the 
claim for service connection for a back disorder is not 
reopened.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for a back disorder is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

